           Case 2:21-mj-08001-JZB Document 5 Filed 01/22/21 Page 1 of 3




 1   JOSEPH A. DUARTE, #010603
 2   101 N. 1st Avenue, Suite 950
     Phoenix, Arizona 85003
 3   Telephone: 602-326-5882
     Attorney for Defendant
 4   papoduarte@gmail.com

 5                          IN THE UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF ARIZONA
 7                                                    Case No: 21-mj-08001-PHX-JZB
     United States of America,                                     21-mj-00078
 8
                      Plaintiff,
 9                                                    REQUEST FOR BAG & BAGGAGE
              vs.                                           HEARING; AND,
10                                                    TRANSFER HEARING NOTICE per
     Andrew Hatley,                                        F.R.C.P. Rule 5(c)(3)
11
                      Defendant.
12
13            Comes now the defendant, through his lawyer, and provides notice that he
14   acknowledges he is the person sought in the complaint. Consequently, he waives his right
15   to an I.D. hearing. He will also submit the following consents and waivers:
16
17         1. He waives his right to be physically present in the courtroom and will agree to
              appear by video or telephone;
18
           2. He waives his right to a preliminary hearing in the District of Arizona and requests
19            the opportunity to determine the preliminary hearing issue in the District of
20            Columbia, the district of case origin;
           3. Mr. Hatley concurs with the amended pretrial services recommendation providing
21            for release, a return to his domicile on the East Coast and every other condition
22            enumerated at the behest of the pretrial services office, through Officer Emmanuel
              Briseno;
23
           4. In the event documents must be signed, he grants permission to undersigned
24            counsel to execute any document on his behalf.
25
     ///
26
     ///
27
     ///
28
           Case 2:21-mj-08001-JZB Document 5 Filed 01/22/21 Page 2 of 3




 1   FACTS
 2
 3            Mr. Hatley was working in Arizona when he was notified that there was a warrant
 4   for his arrest. He immediately took affirmative measures to obtain instructions for self-
 5   surrender and was detained by government officials.
 6            His initial appearance was before Magistrate John Z. Boyle on Jan. 20, 2021. A
 7   status hearing was set for three issues, I.D., preliminary hearing and detention for Jan. 22,
 8   2021.
 9            The initial PTS report recommended straight detention. After contacting the PTS
10   office in a different jurisdiction, the amendment to the original report was modified to
11   recommend release under supervision and add conditions.
12            The Office of the U.S. Attorney in Phoenix was consulted and confirmed that the
13   U.S. Attorney in the District of Columbia is not seeking detention.
14
15   LAW
16
17            The Bail Reform Act of1984 mandates that a charged defendant be released under
18   the least restrictive conditions that will
19          1. Reasonably ensure his appearance and
            2. Maintain the safety of the community.
20
21            18 U.S.C. 3142(c)(B).
22            The Court of Appeals for the Ninth Circuit has stated that only in rare circumstances
23   should release be denied, and doubts regarding the propriety of release should be resolved
24   in the defendant’s favor. U.S. v. Gebro, 948 F.2nd 1118, 1121 (Ninth Circuit, 1991).
25            Given the unique circumstances surrounding the case, the defense concurs with the
26   amended recommendation for release.
27   ///
28   ///



                                                    2
       Case 2:21-mj-08001-JZB Document 5 Filed 01/22/21 Page 3 of 3




 1   REQUESTED RELIEF
 2
 3          Mr. Andrew Hatley requests a bag and baggage setting for Monday, January 25,
 4   2021. He can then meet with Mr. Briseno of Pretrial Services and his release may be
 5   effectuated.
 6          Respectfully submitted this 22nd day of January 2021.
 7
                                        s/Joseph A. Duarte
 8                                     JOSEPH A. DUARTE, Esq.
 9                                     Attorney for Defendant

10
     CERTIFICATE OF SERVICE
11
     I HEREBY CERTIFY THAT ON JANUARY 22, 2021, I ELECTRONICALLY
12   TRANSMITTED THE ATTACHED DOCUMENT TO THE CLERK'S OFFICE AND TO
     THE FOLLOWING REGISTRANTS USING THE CM/ECF SYSTEM:
13
     - The Honorable John Z. Boyle
14
     - Bridget Minder, Assistant U.S. Attorney
15
     s/Joseph A. Duarte
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
